Citation Nr: 9911249	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-47 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression/dysthymic disorder and/or 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal the veteran testified at a 
videoconference hearing in January 1999 in lieu of an "in-
person" hearing before a member of the Board.  
See 38 C.F.R. § 20.700(e) (1998).  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD of record.

2.  There is no competent evidence of record that relates 
currently diagnosed dysthymic disorder/depression to the 
veteran's military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include 
depression/dysthymic disorder and/or PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Army from November 
1964 to November 1967; he had overseas service in Europe.  He 
is not in receipt of any awards, decorations or medals 
indicative of combat.  His military occupational specialty 
was supply specialist.  Service medical records, to include 
the report of examination at discharge, are negative for 
complaints, findings or diagnoses pertinent to any 
psychiatric disorder.

A review of the claims file reflects that the veteran is 
service-connected for tinnitus.  In connection with claims 
for tinnitus, hearing loss and burns, the veteran has 
reported his involvement in an explosion of a hand grenade 
simulator.  Service medical records document the October 1966 
incident, which resulted in burn injuries to the veteran.  
The service medical records reflect no psychiatric complaints 
or abnormal findings and on the service separation 
examination the veteran denied various psychiatric symptoms, 
including depression or excessive worry, and was found to 
have a normal psychiatric status. 

The veteran first filed a claim for VA benefits based on a 
psychiatric disorder, depression, in January 1993.  VA 
outpatient records received at that time reflect that the 
veteran's financial situation was poor and that he was 
homeless.  He complained of depression.

From February to April 1993, the veteran was hospitalized at 
a VA facility.  He complained of depression and increasing 
anxiety due to multiple physical conditions to include 
diabetes mellitus, hypertension and chronic back and ankle 
problems.  He also reported being unable to find a job for 
almost a year and indicated that his spouse had left him one 
month prior to admission.  During the course of 
hospitalization the veteran complained of flashbacks and 
nightmares that he attributed to his involvement in Vietnam.  
Hospital personnel indicated that the veteran did not present 
with such symptoms at the time of admission and the hospital 
report indicates that the veteran was denied PTSD treatment 
due to the lack of evidence that he had been in Vietnam.  The 
only psychiatric diagnosis shown on the hospital report is 
late onset, secondary dysthymic disorder.  Subsequent VA 
outpatient records through December 1993 indicate that the 
veteran presented for psychological evaluation on multiple 
occasions; no diagnoses are shown in the psychology notes.  
Other outpatient records during that time include diagnoses 
of dysthymic disorder or depression, without comment 
pertinent to etiology.

The veteran was hospitalized from May 1993 to February 1994 
at a VA facility.  The only psychiatric diagnosis shown on 
the hospital report is depression.  The relevant history 
included the veteran's recent divorce, homelessness and 
inability to work due to an old knee injury.

In a statement received in February 1994, the veteran 
reported further details of the in-service grenade explosion.  
He indicated that after the explosion he was brought by 
helicopter to the Frankfurt Army Hospital for treatment of 
burns and removal of debris.  He reported being terrified at 
the time of the incident.  The veteran claimed service 
connection for PTSD, claimed as resulting from the in-service 
grenade incident.  At the time of an RO hearing held in June 
1994, the veteran again reported details about the in-service 
incident.  He also indicated that his company commander was 
"a little bit fanatical," (June 1994 Transcript at 5), and 
related an incident wherein the commander informed the unit, 
as a joke, that nuclear war had been unleashed.  The veteran 
stated that his whole life passed in front of him and that 
the incident "left an impression on me I'll never forget."  
June 1994 Transcript at 6.
 
In lay statements dated in May 1994, relatives and a friend 
of the veteran reported that the veteran had changed after 
service and had had personal problems.

In May 1994, the RO received a statement from the veteran.  
The veteran related experiencing the tension of being in a 
state of 24-hour readiness due to the threat of a nuclear 
confrontation between the United States, the Soviet Union and 
China.  He reported that while stationed in Germany he was on 
guard duty 1/3 of the time, in field exercises or the 
classroom 1/3 of the time, and performing his duties as 
supply clerk the remainder of the time.  He reported duties 
with the "back area" top secret unit and having to maintain 
the personal effects of deceased servicemen.  He reported 
taking part in advanced training, such as prisoner of war 
training or chemical and biological warfare training, and 
stated that he developed respiratory infections and flu 
symptoms as a result.  The veteran again related his in-
service injuries as a result of the grenade simulator 
explosion.  He then reported having had nightmares in the 
1970s, dreaming of doomsday, bodies, mushroom clouds, and 
being trapped in a fire.  He stated that he had a problem re-
adjusting after his discharge from the Army.  He reported 
that he abandoned his marriage, his jobs and his friends.  He 
reported feeling guilty and righteous because "no one knew 
what it was like to see bodies, be blown up, send home 
personal effects, go on burial detail, or be rationed.... No 
one had been chased by german (sic) police dogs, w/germ. 
police, our own MPs', w/germ. army, shot at, nor had heard of 
holo-gram warfare, psychological warfare, go through a gas 
chamber unmasked."  He stated that the advanced training to 
desensitize him during service led him to search for his 
identity again in life.  In another statement the veteran 
indicated that he had witnessed the deaths of others serving 
near him. 

In January 1995, the veteran presented for a VA psychiatric 
examination.  The examiner noted the veteran's history of an 
in-service training accident, as well as his post-service 
history of multiple jobs and marriages.  The veteran reported 
that, as a result of an injury in 1990 and his subsequent 
unemployment, he became extremely depressed and sought 
treatment.  The veteran reported being pessimistic and 
depressed and stated that when he was not taking Trazodone, 
he had difficulty sleeping and experienced troubling dreams.  
When specifically questioned about PTSD symptoms, the veteran 
denied intrusive thoughts concerning his training accident.  
When questioned about his nightmares or dreams, the veteran 
stated only that they were weird and indicated that they were 
not necessarily related to any traumatic event that he might 
have suffered.  He did not report any effort to avoid 
thinking about his military experience.  He was able to 
describe the accident with the grenade in a matter of fact 
way and without any visible display of emotion.  The 
diagnosis was dysthymic disorder.  The examiner opined that 
there was no evidence to support a diagnosis of PTSD, even 
considering the in-service accident.  The examiner indicated 
that such was not life threatening and that the veteran did 
not describe any classic PTSD symptoms as a result of such 
accident.

VA mental health clinic records dated in July 1994 and 
February 1995 include diagnoses of depression and dysthymic 
disorder, without comment as to etiology. 

In his substantive appeal, received in October 1996, the 
veteran reported being depressed from the deaths he witnessed 
in service, and from the handling of the personal effects of 
his friends and tagging them to be sent home.  He stated that 
"just letting it go" didn't work for him.  He referenced 
being subjected to physical and verbal abuse.  He reported 
being afraid to relax for fear that someone would turn on 
him.  He reported that being trained not to care resulted in 
difficulty with post-service relationships.

In October 1996 the veteran presented testimony at a personal 
hearing at the RO.  The veteran reported that while in the 
Army he had seen the bodies of friends and had had to tag 
their personal effects and send them to their families.  He 
specifically indicated an incident wherein there was a 
security breach in Germany and someone was killed, and 
another instance where someone was reported to have driven a 
vehicle off a mountain.  The veteran indicated that such were 
in fact assassinations that were covered up.  The veteran 
also reported running a mission over the East German border 
in 1965 or 1966 to obtain a license plate and being chased by 
West German police dogs and the Military Police.  He reported 
that his symptoms began in 1980, but that he was not 
diagnosed until 1993.  He also reported facts related to the 
grenade training incident in service.  He stated that upon 
returning to the United States he was placed on funeral 
detail and that he had to go through personal effects.  He 
indicated that the death and stress in service caused his 
depression.  October 1996 Transcript.

In September 1998, the veteran again testified at an RO 
hearing.  He specified his in-service traumatic experience as 
being involved in a training accident with a grenade.  He 
indicated that he first sought treatment in or around 1991 or 
1992 at the VA for depression.  He stated that he was told it 
was due to losing his house and having a "broken up 
marriage."  The veteran related that such was just 
miscommunication as he was not married at that time.  
September 1998 Transcript at 4.  He reported many periods of 
depression since service.  The veteran continued to indicate 
that during service several individuals were assassinated.  
He also reported having special warfare training.  September 
1998 Transcript at 6.  The veteran indicated that he saw a 
psychiatrist the same week he got out of service.  He stated 
that he tried to locate that physician but that he was dead.  
September 1998 Transcript at 9.  

In support of his claim the veteran has also submitted a lay 
statement from M.T., relating the veteran's "war stories" 
and indicating that he recognized that the veteran had 
personal problems in or around 1969 or 1970.  Also of record 
is a statement from the veteran's nephew, who indicated that 
the veteran sent home bloody name tags and was unable to get 
along with anyone when he came home.  

In a statement received in November 1998, the veteran further 
stated that his service experiences, when he was at an 
impressionable age, resulted in his psychiatric disability.  
He particularly cited his in-service training accident with 
the grenade as life threatening, and indicated that he was 
strongly affected by the exposure to advanced combat-like 
training and the risk of global annihilation.

The veteran testified at a videoconference hearing in January 
1999, held in lieu of an in-person Travel Board hearing.  He 
again related the grenade incident and stated that he was 
also involved in graves registration when he was stationed in 
Georgia during the last nine months of his active duty.  He 
testified that he became depressed while still in service but 
did not seek medical help until the first week after his 
discharge, reportedly having been told, along with the 
"whole group," to do so by military personnel before he 
left service.  The veteran reported that the doctor (Dr. 
Snyder) gave him pills but he could not remember what the 
doctor told him.  After seeing Dr. Snyder right after 
service, the veteran was not seen again until the 1990s.  
January 1999 Transcript.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the

current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the chronicity provision under 
38 C.F.R. § 3.303(b) is not applicable, a claim may still be 
well grounded if (1) a chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 
Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




The Board first notes that a claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed Cir 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
there is no competent diagnosis of PTSD in the existing 
record; rather, the competent medical evidence consistently 
shows diagnoses of dysthymic disorder or depression.  In 
fact, in January 1995, a VA examiner considered the veteran's 
history, to include his recognized in-service grenade 
accident, and concluded that there was no evidence to support 
a diagnosis of PTSD.  The veteran was able to describe the 
accident in a matter of fact way and without any visible 
display of emotion.  A review of the record fails to reveal 
any competent diagnosis of PTSD, based on any reported 
stressor.  As the record in this case does not establish that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As there is no current diagnosis of 
PTSD, the claim for service connection for PTSD is not well 
grounded and, despite the veteran's contentions relevant to 
service stressors and post-service symptomatology, VA has no 
duty to assist him in pursuance of such claim.  38 U.S.C.A. 
§ 5107; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As indicated above, the record does contain competent 
diagnoses of dysthymic disorder/depression.  Thus, the first 
prong of Caluza has been met in that respect.  However, the 
veteran has failed to present competent evidence sufficient 
to satisfy the other two prongs of Caluza.  The veteran's 
service medical records show no psychiatric complaints or 
abnormal findings.  The reports of medical examination and 
history conducted at discharge reflect a normal psychiatric 
status and are absent notation of any psychiatric complaints 
and any history of depression or other 




psychiatric symptoms.  Moreover, the post-service record is 
negative for relevant complaints or diagnoses for many years.  
The first documentation pertinent to any psychiatric illness 
appears in the 1990s, decades after the veteran's discharge 
from service.  VA outpatient and hospitalization records from 
that time reflect a history of orthopedic disability, 
homelessness and a divorce from his spouse.  Records 
associated with hospitalization for depression/dysthymic 
disorder are absent mention of any in-service precipitating 
event, and contain no competent opinion relating 
depression/dysthymic disorder to service.  The Board further 
notes that the January 1995 VA examiner indicated that the 
veteran himself stated that he became depressed as a result 
of his 1990 work-related injury and subsequent inability to 
work.  He indicated frequent injuries after service, with 
psychiatric treatment only recently.  That VA examiner in no 
way related depression/dysthymic disorder to any incident of 
active service.  Nor has any other competent medical 
professional opined, or even suggested, that the veteran has 
depression/dysthymic disorder that is causally related to his 
period of military service.  The veteran himself is not 
competent to provide the requisite medical nexus between 
currently diagnosed depression/dysthymic disorder and 
service.  See Espiritu, supra.  Absent competent evidence of 
such nexus the veteran's claim is not well grounded and must 
be denied.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  The veteran and 
his representative have, in fact, indicated that the record 
is complete and that no other pertinent records are 
available.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression/dysthymic disorder and/or PTSD, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

